
	
		I
		111th CONGRESS
		1st Session
		H. R. 3977
		IN THE HOUSE OF REPRESENTATIVES
		
			October 29, 2009
			Ms. Sutton (for
			 herself, Mr. Grijalva,
			 Ms. Corrine Brown of Florida,
			 Ms. Kaptur,
			 Mr. Hare, Ms. Hirono, Mr.
			 Stupak, Mr. Hastings of
			 Florida, Mr. Sires,
			 Mr. Courtney, and
			 Ms. Markey of Colorado) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to establish limits on
		  certain fees with regard to credit card accounts under open-end consumer credit
		  plans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Credit Card Fee Limitation and
			 Accountability Act.
		2.Limitations
			 established
			(a)In
			 generalSection 127 of the Truth in Lending Act (U.S.C. 1637) is
			 amended by inserting after subsection (r) (as added by the Credit CARD Act of
			 2009) the following new subsection:
				
					(s)Limitations on
				fees and other actions
						(1)Prohibition on
				certain feesA creditor may not impose any of the following on
				any credit card account under an open-end consumer credit plan:
							(A)Any fee directly
				or indirectly related to the failure of the consumer to use the credit card to
				obtain an extension of credit during any period.
							(B)Any fee directly
				or indirectly related to the failure of the consumer to carry an outstanding
				balance from any billing cycle to another.
							(C)Any fee directly
				or indirectly related to the failure of the consumer to obtain a minimum amount
				of credit under such account during any specified period.
							(2)No-effect
				cancellation of account upon introduction of annual fee
							(A)In
				generalIf, in the case of a credit card account under an
				open-end consumer credit plan which did not require the payment of an annual
				fee under the terms of such plan at the time the account was first opened, a
				creditor imposes an annual fee at any time after such account is opened, the
				consumer may—
								(i)cancel such
				account within 45 days of receiving notice of such fee imposition; and
								(ii)pay any
				outstanding balance on the account at the time of cancellation in accordance
				with the terms in effect at the time of such cancellation.
								(B)No adverse
				effectsNo creditor may take any action with respect to any
				consumer who cancels a credit card account in accordance with subparagraph (A),
				as a direct or indirect result of such cancellation, which would have any
				adverse effect on such consumer and such consumer's ability to obtain credit
				under a credit card account under an open-end consumer credit plan.
							(3)Reasonable
				annual fees
							(A)In
				generalThe amount of any annual fee that a card issuer may
				impose with respect to a credit card account under an open-end consumer credit
				plan, shall be reasonable.
							(B)Rulemaking
				requiredThe Board, in consultation with the Comptroller of the
				Currency, the Board of Directors of the Federal Deposit Insurance Corporation,
				the Director of the Office of Thrift Supervision, and the National Credit Union
				Administration Board, shall issue final rules not later than 6 months after the
				date of enactment of this section, to establish standards for assessing whether
				the amount of any annual fee is reasonable.
							(C)ConsiderationsIn
				issuing rules required by this section, the Board shall consider—
								(i)the purported
				reason the creditor is instituting an annual fee;
								(ii)if the credit
				card account had an annual fee at the opening of the account; and
								(iii)such other
				factors as the Board may deem necessary or
				appropriate.
								.
			(b)Limitation on
			 adverse effects of cancellation on credit scoreSection 609 of
			 the Fair Credit Reporting Act (15 U.S.C. 1681g) is amended by adding at the end
			 the following new subsection:
				
					(h)Limitation on
				adverse effects of cancellation on credit scoreNo consumer
				reporting agency or other person who develops a credit score (as defined in
				subsection (f)(2)) for any consumer may take any action with respect to, or
				make any determination based on, the cancellation by the consumer of a credit
				card account under an open-end consumer credit plan in accordance with section
				127(s)(2) which would result in the development or distribution of a credit
				score for such consumer which is lower than a credit score that would result
				for such consumer without taking into account such
				cancellation.
					.
			
